Title: To Thomas Jefferson from Thomas Mifflin, 20 December 1793
From: Mifflin, Thomas
To: Jefferson, Thomas



Sir
Philada., 20th: Decr. 1793.

I think it proper to communicate to you, the answer which I have received to the letter, that I addressed to the French Minister, relative to the case of the French Sailors that are confined in the Jail of Philadelphia, particularly as it contains a request, which I do not, at this time, think myself authorised to grant. I shall be happy, however, to know the sentiments of the General Government on the subject. I am, with great esteem, Sir, Your mo: obedt. Servt:

Thomas Mifflin

